Exhibit 10.2
 


 
EXPLANATORY NOTE: “***” INDICATES THE PORTION OF THIS EXHIBIT THAT HAS BEEN
OMITTED AND SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.
 
 
HHSC Contract No. 529-06-0280-00014-S
 
Version 1.18.1

   
Part 1: Parties to the Contract:



This Contract Amendment (the “Amendment”) is between the Texas Health and Human
Services Commission (HHSC), an administrative agency within the executive
department of the State of Texas, having its principal office at 4900 North
Lamar Boulevard, Austin, Texas 78751, and Superior HealthPlan, Inc. (HMO) a
corporation organized under the laws of the State of Texas, having its principal
place of business at: 2100 South IH-35, Suite 202, Austin, Texas 78704.  HHSC
and HMO may be referred to in this Amendment individually as a “Party” and
collectively as the “Parties.”   
 
The Parties hereby agree to amend their original contract, HHSC contract number
529-06-0280-00014 (the “Contract”) as set forth herein.  The Parties agree that
the terms of the Contract will remain in effect and continue to govern except to
the extent modified in this Amendment.   
 
This Amendment is executed by the Parties in accordance with the authority
granted in Attachment A to the HHSC Managed Care Contract document, “HHSC
Uniform Managed Care Contract Terms & Conditions,” Article 8, “Amendments and
Modifications.”
Part 2: Effective Date of Amendment:
Part 3: Contract Expiration Date
Part 4: Operational Start Date:
March 1, 2011
August 31, 2013
STAR and CHIP HMOs:  September 1, 2006
STAR+PLUS HMOs:  February 1, 2007
CHIP Perinatal HMOs:  January 1, 2007
Part 5: Project Managers:
HHSC:
Scott Schalchlin
Director, Health Plan Operations
11209 Metric Boulevard, Building H
Austin, Texas 78758
Phone: 512-491-1866
Fax: 512-491-1969
 
HMO:
Susan Erickson
Director of Contract Management 
2100 South IH-35, Suite 202
Austin, Texas 78704
Phone: 512-692-1465
Fax: 512-692-1474
E-mail: serickson@centene.com
Part 6: Deliver Legal Notices to:
HHSC:
General Counsel
4900 North Lamar Boulevard, 4th Floor
Austin, Texas 78751
Fax: 512-424-6586
 
HMO:
Superior HealthPlan
2100 South IH-35, Suite 202
Austin, Texas 78704
Fax: 512-692-1435

Part 7: HMO Programs and Service Areas:
This Contract applies to the following HHSC HMO Programs and Service Areas
(check all that apply). All references in the Contract Attachments to HMO
Programs or Service Areas that are not checked are superfluous and do not apply
to the HMO.
 x Medicaid STAR HMO Program
    Service Areas:
    x Bexar                          x Lubbock  
    o Dallas                         x Nueces
    x El Paso                       o Tarrant
    o Harris                         x Travis
See Attachment B-6, “Map of Counties with HMO Program Service Areas,” for
listing of counties included within the STAR Service Areas.
  x Medicaid STAR+PLUS HMO Program
    Service Areas:
    xBexar                            x Nueces
    oHarris                            oTravis
See Attachment B-6.1, “Map of Counties with STAR+PLUS HMO Program Service
Areas,” for listing of counties included within the STAR+PLUS Service Areas.
 xCHIP HMO Program
    Core Service Areas:
  x Bexar         x Nueces
  o     Dallas        oTarrant   
  x El Paso      x Travis
  o Harris        
  x Lubbock       
 
    Optional Service Areas:
  x Bexar                  x Lubbock   
  x   El Paso               xNueces
  o Harris                  xTravis
     
  See Attachment B-6, “Map of Counties with HMO Program Service Areas,” for
listing of counties included within the CHIP Core Service Areas and CHIP
Optional Service Areas.

 
xCHIP Perinatal Program
    Core Service Areas:
    xBexar         x Nueces
    o Dallas        oTarrant   
    xEl Paso       x Travis
    oHarris          
    xLubbock       
 
    Optional Service Areas:
    xBexar                 x Lubbock   
    xEl Paso               xNueces
   oHarris                  xTravis
     
  See Attachment B-6.2, “Map of Counties with CHIP Perinatal HMO Program Service
Areas,” for a list of counties included within the CHIP Perinatal Service Areas.
Part 8: Payment
Part 8 of the HHSC Managed Care Contract document, “Payment,” is modified to add
the capitation rates for Rate Period 5.

 
xMedicaid STAR HMO PROGRAM
Capitation: See Attachment A, “HHSC Uniform Managed Care Contract Terms and
Conditions,” Article 10, for a description of the Capitation Rate-setting
methodology and the Capitation Payment requirements for the STAR Program. The
following Rate Cells and Capitation Rates will apply to Rate Period 5:
***
 
Delivery Supplemental Payment:  See Attachment A, “HHSC Uniform Managed Care
Contract Terms and Conditions,” Article 10, for a description of the methodology
for establishing the Delivery Supplemental Payment for the STAR Program.
 
Bariatric Supplemental Payment:  See Attachment A, “HHSC Uniform Managed Care
Contract Terms and Conditions,” Article 10, for a description of the methodology
for establishing the Bariatric Supplemental Payment for the STAR Program.
 
xMedicaid STAR+PLUS HMO Program
 
Capitation: See Attachment A, “HHSC Uniform Managed Care Contract Terms and
Conditions,” Article 10, for a description of the Capitation Rate-setting
methodology and the Capitation Payment requirements for the STAR+PLUS
Program.  The following Rate Cells and Capitation Rates will apply to Rate
Period 5:
***
 
Bariatric Supplemental Payment:  See Attachment A, “HHSC Uniform Managed Care
Contract Terms and Conditions,” Article 10, for a description of the methodology
for establishing the Bariatric Supplemental Payment for the STAR+PLUS Program.
 
xCHIP HMO PROGRAM
Capitation: See Attachment A, “HHSC Uniform Managed Care Contract Terms and
Conditions,” Article 10, for a description of the Capitation Rate-setting
methodology and the Capitation Payment requirements for the CHIP Program. The
following Rate Cells and Capitation Rates will apply to Rate Period 5:
***
 
xCHIP Perinatal Program
 
Capitation: See Attachment A, “HHSC Uniform Managed Care Contract Terms and
Conditions,” Article 10, for a description of the Capitation Rate-setting
methodology and the Capitation Payment requirements for the CHIP Perinatal
Program.
 
***
 
 
Part 9: Contract Attachments:
 

Modifications to Part 9 of the HHSC Managed Care Contract document, “Contract
Attachments,” are italicized below:
A: HHSC Uniform Managed Care Contract Terms & Conditions - Version 1.18 is
replaced with Version 1.18.1
B: Scope of Work/Performance Measures – Version 1.18 is replaced with Version
1.18.1 for all attachments, except if noted.
    B-1: HHSC RFP 529-04-272, Sections 6-9
    B-2: Covered Services
       B-2.1 STAR+PLUS Covered Services
       B-2.2 CHIP Perinatal Program Covered Services
    B-3: Value-added Services
       B-3.1 STAR+PLUS Value-added Services
       B-3.2 CHIP Perinatal Program Value-added Services
    B-4: Performance Improvement Goals
       B-4.1 SFY 2008 Performance Improvement Goals
    B-5: Deliverables/Liquidated Damages Matrix
    B-6: Map of Counties with STAR and CHIP HMO Program Service Areas
       B-6.1 STAR+PLUS Service Areas
       B-6.2 CHIP Perinatal Program Service Areas
    B-7: STAR+PLUS Attendant Care Enhanced Payment Methodology
C: HMO’s Proposal and Related Documents
    C-1: HMO’s Proposal
    C-2: HMO Supplemental Responses
    C-3: Agreed Modifications to HMO’s Proposal
 
Part 10: Special Provision for Nueces Service Area
 

 
Attachment A, Section 10.04 is amended to include sub-part (b) as follows:
(b) In addition to the reasons set forth in Section 10.04(a), the Parties
expressly understand and agree that HHSC may, at any time, unilaterally adjust
the Rate Period 2 STAR Program Capitation Rates for the Nueces Service Area.
HHSC is entitled to unilaterally adjust such rates, prospectively and/or
retrospectively, if it determines that: (1) the cumulative Rate Period 2
Encounter Data for all HMOs in the Nueces Service Area does not support the
Capitation Rates; or (2) economic factors in the Nueces Service Area
significantly and measurably impact providers or the delivery of Covered
Services to Members. For adjustments made pursuant to this Section 10.04(b),
HHSC will provide written notice at least ten (10) Business Days before: (1) the
effective date of a prospective adjustment; (2) offsetting Capitation Payments
to recover retrospective adjustments. Any adjustments to the Rate Period 2
Capitation Rates must meet the actuarial soundness requirements of Attachment A,
Section 10.03, “Certification of Capitation Rates.”
 
Part 11:  Signatures:
The Parties have executed this Contract Amendment in their capacities as stated
below with authority to bind their organizations on the dates set forth by their
signatures.  By signing this Amendment, the Parties expressly understand and
agree that this Amendment is hereby made part of the Contract as though it were
set out word for word in the Contract.
 
Texas Health and Human Services Commission
/s/ Charles E. Bell, M.D.
Charles E. Bell, M.D.
Deputy Executive Commissioner for Health Services
Date: 6/13/11
 
Superior HealthPlan, Inc.
/s/ Thomas Wise
By:  Thomas Wise
Title: President and CEO
Date: 5/10/11